UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-7138



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIE VICK,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-92-113-BO, CA-97-318-BO)


Submitted:     June 29, 2001                 Decided:   August 1, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John L. Tidball, V, Raleigh, North Carolina, for Appellant. Robert
Edward Skiver, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Vick seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny Vick’s motion for a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Vick, Nos. CR-92-113-BO;

CA-97-318-BO (E.D.N.C. June 19, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2